757 N.W.2d 482 (2008)
Laurel A. KENDALL, Plaintiff-Appellant,
v.
STATE BAR OF MICHIGAN and Thomas M. Cooley Law School, Defendants-Appellees, and
Karen S. Kienbaum & Associates and Wayne State University Law School, Defendants.
Docket No. 137442. COA No. 277330.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the August 26, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.